Citation Nr: 1609992	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-39 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of yellow jaundice and infectious hepatitis, to include a liver disorder and a disorder of the urinary tract.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).

The Veteran had active service from April 1946 to June 1947, January 1948 to August 1954, April 1955 to November 1962, November 1962 to December 1968, and from April 1969 to March 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia

In May 2013, the Veteran testified from the RO during a videoconference hearing
before the undersigned Acting Veterans Law Judge, who was sitting at the Board's Central Office in Washington, D.C.  A transcript ofthe hearing has been associated with the claims file.  

Thereafter, in July 2013, the Board determined that new and material evidence had been submitted in support of the Veteran's claim and reopened the claim for service connection for residuals of yellow jaundice and infectious hepatitis, to include a liver disorder and a disorder of the urinary tract.  The Board remanded the issue on its merits for additional development.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2013, the issue on appeal was remanded, in part, in order to afford the Veteran a new VA examination.

In that remand, the Board asked the VA examiner to address whether the Veteran has any liver or urinary tract disorder etiologically related to any aspect of his active duty including his documented in service treatment for infectious hepatitis and cystitis in Japan and Korea.

Upon remand, the Veteran was afforded a VA examination in June 2014.  The VA examiner determined that it was less likely than not that the Veteran had residuals of yellow jaundice, hepatitis or a urinary tract disorder which was related to service.  The examiner reasoned that the "STR are absent of Veteran being diagnosed with hepatitis or having jaundice" and are "absent of Veteran being seen for Cystitis or any bladder issues."

In fact, however, service treatment records demonstrate that the Veteran was treated for acute hepatitis and jaundice in January 1947.  Further, December 1964 treatment records demonstrate cystitis, and May 1966 treatment records demonstrate a urinary tract infection.  Thus, the VA examiner's conclusion that there was no in-service evidence of jaundice, hepatitis or urinary tract symptoms is incorrect.  

Because the examiner relied upon an inaccurate factual foundation in reaching her conclusions, the examination is inadequate.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 n. 8 (2011) (Lance, J., concurring) (distinguishing an incorrect factual premise, which has no probative value, from an incomplete factual premise).  

In such a situation, where a VA opinion was obtained, but the opinion is not adequate to fully inform the Board's determination, the Board must remand to obtain clarification.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the relevant information in the claims file to be reviewed by a VA examiner who is qualified by experience, education or training to assess the nature and etiology of any current liver or urinary tract disorder, to include any such disorder in existence since the Veteran reopened a service connection claim in January 2008.  To the extent possible, this should be a different examiner from the examiner who previously examined the Veteran in June 2014.  

A copy of this remand and all relevant medical records must be made available to the examiner.  The need for an additional in-person examination should be determined by the examiner.

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked to address each of the following questions:

(a)  Is it at least as likely as not (i.e., there is at least an equal probability) that the Veteran currently has any current medical condition, such as a liver or urinary tract disorder, which had its onset directly during service or is otherwise causally related to any event or circumstance of his active service.

(b)  If it is determined that the Veteran does not now have-but previously had-residuals resulting from his in-service medical conditions, please identify, to the extent possible, the approximate date on which such residual resolved.  The Board is particularly concerned with identifying whether any residual(s) of jaundice or infectious hepatitis were present at any time on or after he filed his instant claim on January 23, 2008. 

In answering questions (a) and (b), the examiner is particularly asked to address the Veteran's documented hospitalization in April 1947 for infectious hepatitis in Kyoto, Japan, or his later documented hospitalization in December 1964 for cystitis, or his May 1966 urinary tract infection?  

Please articulate all conclusions and opinions you reach, including by (1) identifying what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that information justifies your opinion.

A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing the requested actions, plus any additional notification and/or development necessitated from the action taken above, the AOJ should readjudicate the remanded service connection claim with consideration of all pertinent evidence and legal authority and address all relevant theories of entitlement.  

If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




